Title: To Thomas Jefferson from Eliza Peacock, 6 March 1805
From: Peacock, Eliza
To: Jefferson, Thomas


                  
                     Sir, 
                     Wednesday 6 March 1805
                  
                  The unhappy and distressed Eliza Peacock, respectfully incloses the President of the United States, her Petition in behalf of her unfortunate husband, together with a recommendation of a number of Ladies, whose Character and respectability are not wholly unknown to your Excellency.
                  A Copy of her Letter to the Judges who presided on the Trial of her husband, and their respective answers are also inclosed.
                  A Copy of a Letter written by her to John T Mason Esqr., which produced a call of Friendship, dictated by his humanity and tenderness, and a Letter to your Excellency on the Subject of the application for Pardon, (in addition to his Signature to the recommendation) also inclosed.
                  A Copy of a Letter to Walter Jones Esqr., the Attorney for the district, is inclosed, altho’ no answer has been received—
                  A Letter from the Clerk of the Court which shews to your Excellency, the general wish of the inhabitants—as the very weak and reduced state of health, which this Calamity has brought her to, has prevented a more general application for Signatures to the recommendation.
                  She begs leave to state, that it was the intention of Majr. Hugh Holmes of Winchester, to have spoken with you on behalf of our distresses (having Known us during a period of eight years, while we resided in Frederick County Virginia) as the inclosed note will shew—but being prevented, he put his name to the recommendation.
                  She also begs leave to state, that before Majr. Holmes came to the city, she had addressed a joint Letter to him and Mr. Magill, whose acquaintance and intimacy with her husband, she thought would justify requesting their aid in procuring a petition from Winchester—the Mail has just brought Mr. Magill’s answer, which she takes the Liberty to inclose also—
                  all which are respectfully submitted by Your Obedient Servant
                  
                     Eliza Peacock 
                     
                  
               